Citation Nr: 1402505	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-23 705	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of agent fees from past-due benefits resulting from an April 2011 rating decision.  



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION


The Veteran served on active duty from October 1984 to April 1988.  The appellant in this matter is the Veteran's former agent in claims before VA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, regarding entitlement to payment of agent fees.

(The Veteran's appeal for service connection for asthma and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities [TDIU] is addressed in a separate Board action being issued concurrently.)


FINDINGS OF FACT

1.  In a letter to the appellant dated May 5, 2011, the RO apprised the appellant that $5,403.20 had been withheld for possible payment of fees from an April 2011 award of service connection to the Veteran, but that the appellant was not eligible for agent fees.  The appellant appealed that decision.

2.  In correspondence dated in November 2013, prior to promulgation of a decision by the Board, the appellant withdrew his appeal for payment of agent fees from past-due benefits resulting from the April 2011 rating decision.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the appeal for payment of agent fees from past-due benefits resulting from an April 2011 rating decision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2009, the Veteran submitted an Appointment of Representative form (VA Form 21-22a) appointing the appellant as her representative; and a "Fee Agreement Contract," signed by herself and the appellant.  

In a letter to the appellant dated May 5, 2011, the RO apprised the appellant that $5,403.20 had been withheld for possible payment of fees from an April 2011 grant of service connection to the Veteran, but that the appellant was not eligible for agent fees.  The appellant perfected an appeal regarding the May 2011 denial of agent fees; however, in correspondence dated in November 2013, the appellant stated that he was withdrawing his appeal for agent fees from the April 2011 rating action.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In this case the appellant has withdrawn the appeal for agent fees from the April 2011 rating action.  There consequently remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appellant's appeal for payment of agent fees from past-due benefits resulting from an April 2011 rating decision is dismissed.




		
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


